 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
 7                     CENTRAL DISTRICT OF CALIFORNIA
 8
   JOSE RIERA; DEBORAH CHASE;                 Case No.: 2:17-CV-06686-RGK-JCx
 9 MICHELLE HIMES; DIANNE
   SCURRAH; MARCIA BENJAMIN;
10 AND DANIEL BENJAMIN,                       [PROPOSED]
                                              FINAL JUDGMENT
11                    Plaintiffs,

12        vs.

13

14 MECTA CORPORATION;
     SOMATICS, LLC,
15
                      Defendants.
16        This Court, based on its May 14, 2021 Order Re: Defendant’s Motion for
17 Summary Judgment [DE 278], and good cause appearing, HEREBY ORDERS,

18 ADJUDGES AND DECREES AS FOLLOWS:

19        1.    Final Judgment is entered against Plaintiffs MICHELLE HIMES,
20 MARCIA BENJAMIN and DANIEL BENJAMIN (“Plaintiffs”), pursuant to the

21 Court’s May 14, 2021 Order [DE 278], dismissing Plaintiffs’ third and fourth claims

22 with prejudice and granting summary judgment in favor of Defendant, SOMATICS

23 LLC (“Somatics”), with respect to Plaintiffs’ remaining claims.

24 IT IS SO ORDERED, ADJUDGED AND DECREED.

25

26 Dated: May 21, 2021                   _________________________________
                                         Hon. R. Gary Klausner
27
                                         UNITED STATES DISTRICT COURT
28
                                              1
                                         [PROPOSED]
                                      FINAL JUDGMENT
